MEMORANDUM **
Jose de Jesus Munoz Buzo, his wife, Pascuala Diaz Vera, and their daughter, Maria Reyna Munoz Vera, natives and citizens of Mexico, petition pro se for review of the Board of Immigration Appeals’ (“BIA”) order dismissing their appeal from an immigration judge’s decision denying their applications for cancellation of removal. We dismiss the petition for review.
We lack jurisdiction to review the BIA’s discretionary determination that the petitioners failed to show exceptional and extremely unusual hardship. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 929-30 (9th Cir.2005).
We do not consider the petitioners’ contentions regarding physical presence and moral character, because their failure to establish hardship is dispositive.
To the extent the petitioners contend the BIA did not adequately explain its decision, we do not reach the contention because we lack jurisdiction to review the merits of the decision. See Fernandez v. Gonzales, 439 F.3d 592, 604 (9th Cir.2006) (because court lacks jurisdiction to review hardship determination, court will not evaluate whether hardship determination was adequately explained).
PETITION FOR REVIEW DISMISSED.

 This disposition, is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.